Citation Nr: 1519384	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-48 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 8, 2008, for the award of entitlement to service connection for prostate cancer.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia with instability.

3.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia with instability.

5.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with synovial cyst.

6.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with major depression. 

7.  Entitlement an effective date prior to September 4, 2003, for the assignment of a 70 percent evaluation for posttraumatic stress disorder with major depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in February 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The issues of entitlement to an effective date prior to September 4, 2003, for the award of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for residuals of traumatic brain injury (TBI), and entitlement to special monthly compensation based on need for regular aid and attendance or by reason of being housebound due to service-connected disabilities have been raised by the record in October 2013, November 2013, and March 2014 statements, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with synovial cyst, entitlement to an evaluation in excess of 70 percent for PTSD with major depression, entitlement an effective date prior to September 4, 2003, for the assignment of a 70 percent evaluation for PTSD with major depression are addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The Veteran separated from active service in June 1972; he did not raise a claim of entitlement to service connection for prostate cancer within one year of discharge.
 
2.  On November 10, 2008, the RO received the Veteran's claim of entitlement to service connection for prostate cancer; no communication or medical record prior to November 10, 2008, may be interpreted as a formal or informal claim of entitlement to service connection for prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of November 10, 2008, but no earlier, for the award of service connection for prostate cancer have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for prostate cancer immediately following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the Veteran has also been satisfied in this case.  VA has obtained the Veteran's service treatment records, service personnel records, records from the Social Security Administration (SSA), and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the service connection claim was filed, there is no need for a medical examination or opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran seeks entitlement to an effective date prior to December 8, 2008, for the award of entitlement to service connection for prostate cancer.  

Service treatment records are void of any diagnosis or treatment for prostate cancer.  Clinical records dated in September 1971 and April 1972 showed the Veteran was treated for urinary tract infections during service.

In a post-service June 1980 VA Agent Orange Registry Examination report, the Veteran's prostate was noted to have no significant abnormalities (NSA).  On physical examination, the Veteran's prostate was noted to be atrophic, firm, symmetrical, and without masses.  Follow-up VA treatment notes dated in June 1980 noted that laboratory testing results were within normal limits (WNL). 

In a December 1993 statement, the Veteran requested that VA contact his ex-spouse to inquire as to whether his children were having any medical problems that could be caused by Agent Orange.  In an additional December 1993 letter, a VA physician noted that the Veteran's participation in the Agent Orange Registry was appreciated and reminded the Veteran that the examination did not automatically initiate a claim for VA benefits. 

VA treatment records dated in February 2001, January 2004, and April 2004 showed prostate specific antigen (PSA) levels of 2.8, 3.7, and 2.5, respectively.  VA laboratory testing results dated in September 2005 that showed a PSA level of 2.0.

The Veteran filed a claim of entitlement to service connection for prostate cancer that was received by the RO on November 10, 2008.  At that time, he submitted private laboratory testing results dated in September 2008 that showed a PSA level of 3.9.  

In a November 7, 2008, statement received in January 2009, a private physician reiterated that the Veteran had a borderline PSA for his age that would be considered to be abnormal.  The physician indicated that the PSA level would be retested in three to four weeks and that if it was still greater than 3.5, it would be recommended that the Veteran undergo prostate ultrasound and ultrasound-guided prostate biopsies.  Additional private laboratory testing results dated on November 25, 2008, showed a PSA level of 3.7.  A handwritten note on those testing results again indicated that given the Veteran's age, that level would be considered abnormal and would request biopsy.  

A private anatomic pathology report of the prostate from Fish Pond Surgery Center dated on December 8, 2008, showed findings of invasive prostatic adenocarcinoma.  

In a February 2009 rating decision, the RO granted service connection for prostate cancer, assigning an initial 100 percent rating, effective December 8, 2008.  In a March 2009 statement, the Veteran sought an earlier effective date for that award.  In a May 2009 rating decision, the RO denied entitlement to an earlier effective dated for the award of service connection for prostate cancer.  It was noted that service connection for prostate cancer was granted as of December 8, 2008, the date that there was a confirmed diagnosis of prostate cancer by biopsy.  

An April 2009 VA treatment record showed PSA serum levels of 2.8 in December 2006, 2.9 in November 2007, 2.9 in March 2008, and 2.6 in January 2009.

In June 2009, the Veteran filed a timely notice of disagreement with the effective date assigned in the February 2009 rating decision.  He submitted medical treatise materials in August 2009 concerning growth and survival mechanisms associated with perineural invasion to prostate cancer. 

In November 2009, the RO issued a statement of the case, and the Veteran perfected an appeal in December 2009.  Thereafter, the RO issued a supplemental statement of the case in October 2010 and September 2012. 

During his May 2013 Board hearing, the Veteran asserted that his June 1980 VA Agent Orange Registry examination report and his December 1993 statement inquiring whether his children were having any medical problems that could be caused by Agent Orange should be treated as claims for entitlement to service connection for prostate cancer.  He further contended that he felt he had prostate cancer for many years before it was diagnosed in 2008, indicating that elevated PSA level findings in 2004 and his recollections of urinary infections during service in Vietnam should be utilized to award an earlier effective date. 

As an initial matter, the Veteran separated from active service in June 1972.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for prostate cancer within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for prostate cancer, as of the day following discharge, is not warranted.  As such, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Evidence of record reflects that the Veteran filed a claim of entitlement to service connection for prostate cancer that was received by the RO on November 10, 2008. However, the Veteran's June 1980 VA Agent Orange Registry examination report noting atrophic prostate and his December 1993 statement inquiring whether his children were having any medical problems that could be caused by Agent Orange simply cannot be accepted as formal or informal claims for entitlement to service connection for prostate cancer, as neither identified the benefit sought on appeal nor can be interpreted even liberally as requesting entitlement to service connection for prostate cancer.  38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2014).

The Board is also cognizant that VA and private treatment records reflected elevated PSA levels back in April 2004 and September 2008.  Pursuant to 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's November 10, 2008, claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for prostate cancer was filed earlier than November 10, 2008.  Thus, in this case, the claim received on November 10, 2008, is the earliest document that may be considered a claim for service connection for prostate cancer.  

Despite the fact that VA and private treatment records dated in April 2004 and September 2008 showed elevated PSA levels, the Veteran was clearly not shown to have prostate cancer prior to the initial diagnosis in the private biopsy report dated on December 8, 2008.  However, the Board need not consider the date that a diagnosis was rendered as the date that entitlement arose.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  

The date of claim, November 10, 2008, is the controlling date for the effective date assigned under the factual circumstances in this matter. 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  As such, an effective date of November 10, 2008, but no earlier, is granted for the award of service connection and the assignment of the initial 100 percent rating for prostate cancer.  Emphasis is placed on the findings that there is no evidence that the Veteran filed a formal or informal claim for prostate cancer prior to November 10, 2008.  As no earlier effective date is permitted by law, the Board finds that the assignment of any earlier effective date for service connection for prostate cancer is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of November 10, 2008, for the award of entitlement to service connection for prostate cancer is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board's review of the record revealed that additional development for the matters of entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with synovial cyst, entitlement to an evaluation in excess of 70 percent for PTSD with major depression, and entitlement an effective date prior to September 4, 2003, for the assignment of a 70 percent evaluation for PTSD with major depression is warranted.

In a September 2012 rating decision, the RO continued the previously assigned 70 percent evaluation for PTSD with major depression and 10 percent evaluation for left knee chondromalacia with synovial cyst, granted a 10 percent evaluation for right knee chondromalacia, and granted separate 10 percent evaluations for right and left knee chondromalacia with instability.  In an April 2013 statement, the Veteran indicated that he disagreed with assigned disability ratings for his service-connected right knee, left knee, and psychiatric disabilities as well as the assigned effective date for the 70 percent evaluation for PTSD with major depression.  This serves as a timely notice of disagreement with respect to those increased rating and earlier effective date claims.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with synovial cyst, entitlement to an evaluation in excess of 70 percent for PTSD with major depression, and entitlement an effective date prior to September 4, 2003, for the assignment of a 70 percent evaluation for PTSD with major depression.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Accordingly, the case is remanded for the following actions:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for right knee chondromalacia, entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia with instability, entitlement to an evaluation in excess of 10 percent for left knee chondromalacia with synovial cyst, entitlement to an evaluation in excess of 70 percent for PTSD with major depression, and entitlement an effective date prior to September 4, 2003, for the assignment of a 70 percent evaluation for PTSD with major depression.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over the increased rating and earlier effective date issues, a timely substantive appeal for those matters must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of these issues, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


